Citation Nr: 1606053	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  11-12 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for lumbar strain, myositis, herniated nucleus pulposus L4-L5, bulging disk L2-L3 (lumbar spine disability) for the period from December 27, 2007, to February 17, 2009.

2. Entitlement to an initial rating in excess of 20 percent for the lumbar spine disability for the period from February 18, 2009, to August 8, 2013.

3. Entitlement to an initial rating in excess of 40 percent for the lumbar spine disability for the period beginning August 9, 2013.


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel



INTRODUCTION

The Veteran had active duty service from August 1988 to February 1989, March 1993 to October 2000, August 2003 to December 2003, and June 2005 to October 2006.  He had additional service in the Army National Guard. 

This matter comes on appeal before the Board of Veteran's Appeals (Board) from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In this regard, the Board notes that a July 2008 rating decision granted service connection for the Veteran's lumbar spine disability and assigned an initial 10 percent rating, effective December 27, 2007.  Within one year of that decision, in April 2009, the RO obtained a VA examination of the spine, triggering 38 C.F.R. § 3.156(b) (2015).  Therefore, the Veteran's claim was readjudicated in a May 2009 rating decision, which continued the initial 10 percent rating.  Subsequently, additional evidence consisting of an MRI was received in May 2009 and, as such, the Veteran's claim was again reconsidered in the September 2009 rating decision, which likewise continued the 10 percent disability evaluation for the Veteran's lumbar spine disability.  Thereafter, the Veteran perfected an appeal as to the propriety of the initial assigned rating for such disability.

A November 2014 rating decision increased the disability evaluation to 20 percent, effective July 6, 2011, and to 40 percent effective August 9, 2013.  An October 2015 rating decision increased the disability evaluation to 20 percent, effective February 18, 2009.  Despite the grant of this increased initial evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the award of the 20 percent or 40 percent ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In October 2015, the Board remanded the matter for additional development and it now returns for final appellate review.   

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  


FINDINGS OF FACT

1.  For the appeal period from December 27, 2007, to February 17, 2009, the Veteran's lumbar disability did not result in forward flexion to less than 60 degrees, or a combined range of motion to less than 120 degrees, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups; muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour; ankylosis; intervertebral disc syndrome resulting in incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; or associated objective neurologic abnormalities.

2.  For the appeal period from February 18, 2009, to August 8, 2013, the Veteran's lumbar disability did not result in forward flexion to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups; ankylosis; intervertebral disc syndrome resulting in incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; or associated objective neurologic abnormalities.

3.  For the appeal period beginning August 8, 2013, the Veteran's lumbar spine disability did not result in unfavorable ankylosis of the entire thoracolumbar spine; unfavorable ankylosis of the entire spine; intervertebral disc syndrome resulting in incapacitating episodes having a total duration of at least 6 weeks during the past 12 months; or associated objective neurologic abnormalities other than radiculopathy of the right lower extremity as of October 20, 2015.

4.  As of October 20, 2015, the Veteran's lumbar spine disability resulted in radiculopathy of the right lower extremity that more nearly approximates no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  For the appeal period from December 27, 2007, to February 17, 2009, the criteria for an initial rating in excess of 10 percent for the Veteran's lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code 5243, General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).

2.  For the appeal period from February 18, 2009, to August 8, 2013, the criteria for an initial rating in excess of 20 percent for the Veteran's lumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code 5243, General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).

3.  For the appeal period beginning August 8, 2013, the criteria for a rating in excess of 40 percent for the Veteran's lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code 5243, General Rating Formula for Diseases and Injuries of the Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2015).

4.  Beginning October 20, 2015, but no earlier, the criteria for a separate 20 percent rating, but no higher, for radiculopathy of the right lower extremity have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.957, 4.1, 4.2, 4.7, 4.40, 4.45, 4.123, 4.124a; Diagnostic Code 8520 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his lumbar spine disability from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The AOJ has obtained service treatment records, private medical records, VA outpatient medical records, and VA examinations pertinent to the issue on appeal.  The Veteran has not identified any additional, outstanding records necessary for a fair adjudication of the claim that have not been requested or obtained.   

The Veteran was afforded VA examinations in April 2008, May 2009, August 2013 and October 2015 in order to adjudicate his initial rating claim.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examination is adequate in order to evaluate the Veteran's service-connected lumbar spine disability as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.

Additionally, as noted previously, in September 2015, the Board remanded the case for additional development.  In this regard, the AOJ was instructed to obtain any additional VA treatment records, and to afford the Veteran a VA examination for his lumbar spine disability.  Subsequently, additional VA treatment records dated through October 2015 were obtained and associated with the claims file, and the Veteran was afforded a VA examination referable to his lumbar spine in October 2015.  Therefore, the Board finds that the AOJ has substantially complied with the September 2015 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Analysis

The Veteran seeks an increased rating for his lumbar spine disability, characterized as lumbar strain, myositis, herniated nucleus pulposus L4-L5, bulging disk L2-L3.  Such disability has been evaluated as 10 percent disabling from December 27, 2007, to February 17, 2009; 20 percent disabling from February 18, 2009, to August 8, 2013, and 40 percent disabling beginning August 9, 2013.  He asserts that his lumbar spine disability is more severe than as reflected by the currently assigned ratings.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Under the General Rating formula for Diseases and Injuries of the Spine, ratings contemplate symptoms such as pain (whether or not it radiates), stiffness, or aching and are assigned as follows: a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

While on active duty, an October 2006 MRI revealed an impression of herniated lumbar disc, L5-S1 and L4-L5; bulging annulus, L2-L3; and loss of lordosis and lumbar scoliosis.

November 2006 and April 2007 VA treatment records reflect that, upon physical examination of the musculoskeletal system, range of motion was intact, muscle tone was adequate, and there were no deformities.  Neurologic examination revealed no gross motor or sensory deficits.  The April 2007 VA treatment record further shows that the Veteran had no history of back trauma or arthritis.  There was no back pain irradiation and such was not limitating.  

The Veteran was first afforded a VA examination in April 2008.  At such time, he complained of daily, constant low back pain in the range of 3 to 4 with occasional flashes up to 10.  He reported occasional leg weakness associated with certain movements of his back and denied lower extremity numbness as well as fecal and urinary incontinence.  The Veteran also reported intermittent pain and stiffness from sitting and bending and took naproxen for the discomfort.  The Veteran's gait was reported to be normal.  Additionally, his spine, limbs, posture and gait, position of the head, curvatures of the spine were symmetrical in appearance and in rhythm of spinal motion.  The Veteran's range of motion was 79 degrees of flexion, 20 degrees of extension, 20 degrees of right and left lateral flexion, and 20 degrees of right and left lateral rotation, with pain beginning at such points.  The examiner noted that the Veteran's range of motion was not additionally limited by pain, fatigue, lack of endurance or incoordination following repetitive range of motion testing.  Functional limitation of the thoracolumbar spine included: flexion/extension between 79 to 90 degrees and bending right and left lateral rotation between 20 to 30 degrees.  The examiner also observed tenderness and spasms at the L3, L4, L5, and S1 paravertebral muscles, and did not observe any abnormal gait, scoliosis, lordosis or kyphosis.  No ankylosis was noted and intervertebral disc syndrome was not identified.  In this regard, the examiner found that the Veteran's lumbar spine disability did not result in any incapacitating episodes.

A separate neurological examination revealed no findings referable to the Veteran's extremities.  Furthermore, the examiner found that, upon sensory examination, the Veteran was intact to pinprick and light touch in the bilateral lower extremities.  Upon motor examination, the Veteran had normal tone and bulk and no atrophies in the bilateral lower extremities.  Reflexes were normal with deep tendon reflexes +2 at the patellar and Achilles bilaterally.  The Veteran had negative straight leg raise on the right and negative straight leg on the left.

Following a review of the October 2006 MRI, the diagnoses of lumbar strain, myositis and HNP at L5-S1 and L4-L5, and bulging disk at L2-L3 were indicated by the examiner.

The Veteran was afforded another VA examination in April 2009.  At such time, he complained of intermittent stabbing low back pain in the range of 8 out of 10.  He reported that the pain was moderate in severity and would last hours from 1 to 6 days a week, but does not radiate.  The Veteran denied bladder and bowel symptomatology, erectile dysfunction, and numbness, paresthesias, and leg or foot weakness.  He further reported decreased motion, stiffness, and pain, but denied fatigue, weakness, and spasms.  The Veteran reported that he did not experience flare-ups or incapacitating episodes referable to his lumbar spine disability.   

Upon physical examination,  the Veteran's posture was normal and symmetrical in appearance.  While scoliosis and lumbar flattening was noted, no ankylosis or gibbus, kyphosis, list, or lordosis was observed.  There was no spasm, atrophy, pain with motion, or weakness upon examination of the thoracic sacrospinalis; however, guarding and tenderness were noted.  The Veteran's gait was noted as normal, but the examiner also noted that the localized tenderness and/or guarding was severe enough to be responsible for an abnormal spine contour or gait.  Upon active range of motion testing, the Veteran had 90 degrees of flexion, 30 degrees of extension, 30 degrees of right and left lateral flexion, and 30 degrees of right and left lateral rotation without objective evidence of pain on active range of motion.  There was no additional limitation with repetitive motion.  

Motor examination revealed 5/5 strength (active movement against full resistance) in both lower extremities at the hips, knees, ankles, and great toe.  Muscle tone was normal and there was no atrophy.  Upon sensory examination, pain (pinprick), light touch, and position sense were all normal at 2/2.  There was no abnormal sensation.  Reflex examination revealed normal reflexes at the knees, ankles, and plantar flexion bilaterally.  Straight leg raising was normal bilaterally.     

An MRI revealed an impression of degenerative arthritic changes and degenerative disc disease with intervertebral disc herniation, L2-L3, L4-L5, and L5-S1 levels; loss of lordosis; and lumbar scoliosis. 

Degenerative disc disease with intervertebral disc herniation was diagnosed following a review of the April 2009 MRI.  The Veteran reported losing 2 weeks of work from his low back pain over the last 12 months.  The examiner noted that the Veteran experienced significant effects from his low back pain including decreased mobility and problems with lifting with regard to his occupation and moderate to severe effects on activities of daily living including shopping, chores, exercise, sports, and recreation.   

A July 2009 private treatment record indicates that the Veteran was evaluated neurologically since April 2009 to the present.  It was reported that the Veteran complained of low back pain radiating to the left buttock and left leg, numbness in all extremities, paresthesia of the legs and hands.  A neurological examination revealed spasm in both trapezius, tenderness of the lumbosacral spine, diminished vibration sense in the ankles, and bilateral Babinski.

A March 2010 private treatment record reflects that, in November 2009, the Veteran reported complaints of burning, pulsing pain his lower back pain.  It was noted that physical examination in November 2009 revealed moderate to marked spasms in the lumbar spine bilaterally and upper thoracic spine bilaterally, but stronger on the left side.  Tenderness was noted in the upper thoracic and lumbar paravertebral musculature.  Motion palpation revealed hypokinesia of the vertebral motor units in L5-S1.  Range of motion testing revealed extension to 18 degrees, flexion to 45 degrees, left flexion to 20 degrees, right flexion to 25 degrees, right rotation to 20 degrees, and left rotation to 15 degrees.  Comparative muscle testing of the paraspinal musculature revealed a biomechanical insult to the specific joints of the spine with demonstrable weakness.  

A September 2010 MRI revealed degenerative arthritis changes and degenerative disc disease with posterior spur formation and multiple levels of intervertebral disc herniations as well as lumbar scoliosis with loss of lordosis.  A September 2010 X-ray revealed mild spondyloarthritic changes and possible intervertebral disc disease at L1-L2 and L5-S1 levels.  A November 2010 electromyography (EMG)/nerve conduction study (NCS) revealed that, upon NCS, the lower extremities had normal distal latencies, conduction velocities, amplitudes, and late responses of sensory and motor nerves tested.  The EMG revealed fibrillation potentials detected in the right L4-L5 paraspinal muscles.  The impression was acute right L4-L5 radiculopathy.

VA treatment records indicate that the Veteran sought treatment for pain radiating from his lower back to his right lower extremity in October 2010.  He reported that such had been present for six months and sometimes the pain moved along the right leg.  He denied sphincter problems.  Flexion increased the pain.  On examination, he had no weakness of the lower extremity and reflexes were normal.  There were no gross sensory changes.  There was pain on palpation at the right buttock.  The Veteran had straight leg raising to 90 degrees bilaterally.  Flexion of the spine was full, but with some discomfort on return up.  In November 2010, the Veteran again reported constant pain that was worse on the right side involving the buttocks.  He denied bladder or bowel problems.  Upon physical evaluation, the Veteran had tenderness to the lumbar paraspinals at the right sacroiliac joint.  The assessment indicates that, after evaluation, there was no clinical evidence of radiculopathy or signs or symptoms to suggest myelopathy.  The examiner indicated that pain seemed mechanical in nature with myofascial component.  In December 2010, the Veteran complained of erectile dysfunction and sought mental health counseling.

The Veteran next underwent a VA examination in March 2011.  At such time, the Veteran denied urinary and fecal incontinence as well as erectile dysfunction.  However, he reported flare-ups of his lumbar spine disability that occurred weekly and lasted one to two days and resulted in limitations in lifting, carrying, and reaching.  The Veteran complained that lumbar pain radiated to his right leg that was exacerbated by prolonged sitting.  He also reported that he used a brace and a cane for walking due to lumbar pain.  Regarding his right lower extremity, the Veteran reported a feeling of heaviness, and the examiner noted a history of numbness and "right leg (radiculopathy)."  The examiner further observed that the Veteran's gait was not normal, but antalgic and observed tenderness to palpation in the lumbar paravertebrals.  There was no spinal ankylosis and straight leg raise test was negative.  Reflex, sensory, and motor examinations were normal. 

The Veteran was next afforded a VA examination for his lumbar spine in August 2013.  Following the review of the Veteran's records and an in-person examination, the examiner noted 2007 diagnoses of lumbar strain and L4-5 herniated nucleus pulposus and L2-3 bulging disc.  The Veteran complained of constant low back pain, which he described as stabbing like pain sensation without irradiation.  He also complained of bilateral lower extremity numbness sensation.  The Veteran reported flare-ups that resulted in an inability to life heavy objects for 24 hours.

Physical examination revealed that forward flexion ended at 15 degrees with painful motion beginning at 10 degrees.  Extension ended at 5 degrees with painful motion beginning at 5 degrees.  Right and left lateral rotation ended at 10 degrees with painful motion beginning at 5 degrees.  Repetitive motion testing revealed an ending of 10 degrees for flexion and 5 degrees for extension and left and right lateral flexion and rotation.  The examiner observed that the Veteran had functional loss and/or impairment from less movement than normal and pain on movement.  However, the examiner noted that it appeared that the Veteran was not making a full effort during the lumbar active range of motion evaluation (overreacting).  Additionally, the Veteran had tenderness upon palpation without guarding or muscle spasm.

Muscle strength testing was normal with 5/5 strength bilaterally at the hips, knees, ankles, and great toes.  There was no muscle atrophy.  Reflex examination was normal with 2+ reflexes bilaterally at the knees and ankles.  Sensory examination was normal bilaterally at all levels tested.  Straight leg raising was negative bilaterally.  It was noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  It was further observed that the Veteran did not have any other neurologic abnormalities or findings related to his lumbar spine disability, to include bowel or bladder problems.  IVDS with incapacitating episodes of less than 1 week's duration was also recorded.  

The examiner identified a September 2010 lumbar MRI, noting degenerative arthritic changes and degenerative disc disease with IVDS herniations.  He also identified the November 2010 electromyography and resulting diagnosis of radiculopathy, and opined that the private neurologist's findings are not compatible with a lower extremity radiculopathy by the American Academy of Electrodiagnostic Medicine criteria.  The examiner opined that the November 2010 results were only possibly indicative of a posterior rami irritability, which is not a radiculopathy.  He further reiterated that there was no objective evidence of lumbar radiculopathy on the day's physical examination.

The Veteran's most recent VA examination was conducted in October 2015 and included an in-person examination and review of the record.  The examiner noted the Veteran's lumbar strain, IVDS and herniation diagnoses.  At such time, the Veteran reported flare-ups of his lumbar spine disability that occurred weekly and lasted hours, and resulted in loss of standing and ambulation tolerance.  

Upon range of motion testing, the Veteran had forward flexion to 15 degrees, extension and right lateral flexion to 10 degrees, and left lateral flexion and right and left lateral rotation to 15 degrees.  It was noted that the Veteran had pain on range of motion testing with forward flexion and such resulted in functional loss.  There was evidence of localized tenderness or pain on palpation at the paravertebrals.  It was noted that the Veteran was able to perform repetitive use testing with at least three repetitions and there was no additional loss of function or range of motion following such repetitions.  The examiner indicated that he was unable to say without speculation as to whether pain, weakness, fatigability, or incoordination significantly limited the Veteran's functional ability with repeated use over a period of time or during flare-ups.  In this regard, he noted that pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time; however, at the current moment, there is no evidence of fatigability, incoordination, muscle weakness or pain during the physical examination.  Furthermore, to express additional limitation due to pain in terms of degrees of additional range of motion is not possible in view that it should be documented during a positive flare-up period and not during a regular medical evaluation.  Such additional limitation could not be expressed in terms of additional range of motion because it will be speculative in view that no positive flare-ups episode was observed during evaluation.  The Veteran had guarding and muscle spasm of the spine; however, such did not resulting in an abnormal gait or spinal contour.  The examiner further observed that there was no ankylosis of the spine.  

Muscle strength testing was normal with 5/5 strength bilaterally at the hips, knees, ankles, and great toes.  There was no muscle atrophy.  Reflex examination was normal with 2+ reflexes bilaterally at the knees and ankles.  Sensory examination revealed decreased sensation to light touch at the lower leg/ankle and foot/toes bilaterally.  Straight leg raising was positive on the right, but negative on the left.  The examiner determined that the Veteran had radicular pain or other signs or symptoms due to radiculopathy.  In this regard, the examiner identified mild intermittent pain and moderate paresthesias and/or dysesthesias and numbness in the right lower extremity.  There were no symptoms in the left lower extremity.  The examiner determined that the L4/L5/S1/S2/S3 nerve roots (sciatic nerve) were involved on the right side and resulted in moderate radiculopathy on the right side.  The left side was not affected.  It was further observed that the Veteran did not have any other neurologic abnormalities or findings related to his lumbar spine disability, to include bowel or bladder problems.  The examiner noted that the Veteran did not have IVDS.  

VA treatment records dated through October 2015 continue to reflect complaints of low back pain, but do not provide any additional findings referable to the rating criteria.

A. Period from December 27, 2007, to February 17, 2009

For the period from December 27, 2007, to February 17, 2009, the Veteran's lumbar spine disability has been assigned a 10 percent rating.  The Board finds that the totality of evidence indicates that the Veteran does not meet the criteria to warrant a rating higher than 10 percent for this time period.  The Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. 
§§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  Under 38 C.F.R. § 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995). 

For a 20 percent evaluation under the General Rating Formula, forward flexion of the thoracolumbar spine must be limited to between 30 and 60 degrees, or have a combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

In this regard, VA treatment records dated in November 2006 and April 2007 revealed that range of motion was intact.  Furthermore, at his April 2008 VA examination, the Veteran's range of motion was 79 degrees of flexion, 20 degrees of extension, 20 degrees of right and left lateral flexion, and 20 degrees of right and left lateral rotation, with pain beginning at such points.  The examiner noted that the Veteran's range of motion was not additionally limited by pain, fatigue, lack of endurance or incoordination following repetitive range of motion testing.  Functional limitation of the thoracolumbar spine included: flexion/extension between 79 to 90 degrees and bending right and left lateral rotation between 20 to 30 degrees.  However, even in even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups, the Veteran's range of motion findings during the appeal period from December 27, 2007, to February 17, 2009, do not result in forward flexion of the thoracolumbar spine limited to between 30 and 60 degrees, or a combined range of motion not greater than 120 degrees.

Moreover, while the October 2006 MRI revealed loss of lordosis and lumbar scoliosis, there is no indication that such is the result of muscle spasm or guarding.   Furthermore, while the April 2008 VA examiner noted that  and the April 2008 VA examination observed tenderness and spasms at the L3, L4, L5, and S1 paravertebral muscles, there was no resulting abnormal gait, scoliosis, lordosis or kyphosis.  Therefore, the Board finds that during the appeal period from December 27, 2007, to February 17, 2009, the Veteran's lumbar spine disability did not result in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows a rating of 20 percent where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  However, there has been no documentation of IVDS or incapacitating episodes requiring bed rest prescribed by a physician during the appeal period from December 27, 2007, to February 17, 2009.  For these reasons, a higher rating is based on intervertebral disc syndrome is not warranted.

The Board has also considered whether a separate rating for associated objective neurologic abnormalities is warranted.  However, the record fails to demonstrate any associated objective neurologic abnormalities during the appeal period from December 27, 2007, to February 17, 2009.  In this regard, the April 2008 VA neurological examination revealed no findings referable to the Veteran's extremities.  Furthermore, the examiner found that, upon sensory examination, the Veteran was intact to pinprick and light touch in the bilateral lower extremities.  Upon motor examination, the Veteran had normal tone and bulk and no atrophies in the bilateral lower extremities.  Reflexes were normal with deep tendon reflexes +2 at the patellar and Achilles bilaterally.  The Veteran had negative straight leg raise on the right and negative straight leg on the left.  Therefore, as the Veteran's lumbar spine disability did not result in associated objective neurologic abnormalities for the appeal period from December 27, 2007, to February 17, 2009, separate ratings for such are not warranted. 

In summary, the Board finds, for the appeal period from December 27, 2007, to February 17, 2009, the Veteran's currently assigned 10 percent rating is commensurate with the symptoms manifested during such time period.

B. Period from February 18, 2009 to August 8, 2013

For the period from February 18, 2009 to August 8, 2013, the Veteran's lumbar spine disability has been assigned a 20 percent rating.  The Board finds that the totality of evidence indicates that the Veteran does not meet the criteria to warrant a rating higher than 20 percent for this time period.  The Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  Under 38 C.F.R. 
§ 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995). 

For a 40 percent evaluation under the General Rating Formula, forward flexion of the thoracolumbar spine must be limited to 30 degrees or less or there must be favorable ankylosis of the entire thoracolumbar spine.  

In this regard, at the April 2009 VA examination, upon active range of motion testing, the Veteran had 90 degrees of flexion, 30 degrees of extension, 30 degrees of right and left lateral flexion, and 30 degrees of right and left lateral rotation without objective evidence of pain on active range of motion.  There was no additional limitation with repetitive motion.  Additionally, there was no ankylosis.  A March 2010 private treatment record notes that range of motion testing revealed extension to 18 degrees, flexion to 45 degrees, left flexion to 20 degrees, right flexion to 25 degrees, right rotation to 20 degrees, and left rotation to 15 degrees.  In October 2010, a VA treatment record noted that the Veteran's flexion of the spine was full, but there was some discomfort on return up.  Therefore, even in even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups, the Veteran's range of motion findings during the appeal period from February 18, 2009 to August 8, 2013, do not result in forward flexion of the thoracolumbar spine limited to 30 degrees, or favorable ankylosis of the entire thoracolumbar spine.

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows a rating of 40 percent where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  However, there has been no documentation of IVDS or incapacitating episodes requiring bed rest prescribed by a physician during the appeal period from February 18, 2009 to August 8, 2013.  In fact, at his April 2009 VA examination, the Veteran denied incapacitating episodes referable to his lumbar spine disability.  For these reasons, a higher rating is based on intervertebral disc syndrome is not warranted.

The Board has also considered whether a separate rating for associated objective neurologic abnormalities is warranted.  However, the record fails to demonstrate any associated objective neurologic abnormalities during the appeal period from February 18, 2009 to August 8, 2013.  

In this regard, the Board acknowledges that that a July 2009 private treatment record indicates that the Veteran was evaluated neurologically since April 2009 to the present.  It was reported that the Veteran complained of low back pain radiating to the left buttock and left leg, numbness in all extremities, paresthesia of the legs and hands.  A neurological examination revealed spasm in both trapezius, tenderness of the lumbosacral spine, diminished vibration sense in the ankles, and bilateral Babinski.  Additionally, a March 2010 private treatment record reflects that, in November 2009, the Veteran reported complaints of burning, pulsing pain his lower back pain.  VA treatment records reflect complaints of radiating pain from the lower back to the right lower extremity in October 2010.  In November 2010, EMG/NCS revealed that, upon NCS, the lower extremities had normal distal latencies, conduction velocities, amplitudes, and late responses of sensory and motor nerves tested.  The EMG revealed fibrillation potentials detected in the right L4-L5 paraspinal muscles.  The impression was acute right L4-L5 radiculopathy.  Based on such finding, the March 2011 VA examiner also noted a history of numbness and "right leg (radiculopathy)."

However, the Board notes that complaints of radiating pain are contemplated in the evaluations assigned under the General Rating Formula.  Furthermore, objective examinations conducting during VA treatment and examinations failed to reveal any associated objective neurologic abnormalities, to include radiculopathy.  In this regard, in April 2009, the Veteran denied bladder and bowel symptomatology, erectile dysfunction, and numbness, paresthesias, and leg or foot weakness.  Motor examination revealed 5/5 strength (active movement against full resistance) in both lower extremities at the hips, knees, ankles, and great toe.  Muscle tone was normal and there was no atrophy.  Upon sensory examination, pain (pinprick), light touch, and position sense were all normal at 2/2.  There was no abnormal sensation.  Reflex examination revealed normal reflexes at the knees, ankles, and plantar flexion bilaterally.  Straight leg raising was normal bilaterally.  Similarly, in November 2010, the same month the EMG/NCS was conducted by the Veteran's private physician, a VA treatment record reveals an assessment that, after evaluation, there was no clinical evidence of radiculopathy or signs or symptoms to suggest myelopathy.  The examiner indicated that pain seemed mechanical in nature with myofascial component.  While the Veteran complained of erectile dysfunction in December 2010, such appeared to be related to his mental health.  Moreover, in March 2011, the Veteran denied urinary and fecal incontinence as well as erectile dysfunction.  Additionally, while he complained of lumbar pain radiating to his right leg, reflex, sensory, and motor examinations were normal.  

Furthermore, the August 2013 VA examiner reviewed the November 2010 EMG/NCS findings and resulting diagnosis of radiculopathy, and opined that the private neurologist's findings are not compatible with a lower extremity radiculopathy by the American Academy of Electrodiagnostic Medicine criteria.  The examiner opined that the November 2010 results were only possibly indicative of a posterior rami irritability, which is not a radiculopathy.  He further reiterated that there was no objective evidence of lumbar radiculopathy on the day's physical examination.

In weighing the evidence, the Board accords great probative weight to the August 2013 VA examiner's determination that the November 2010 EMG/NCS did not demonstrate radiculopathy as he applied accepted medical principles, reviewed the findings in their entirety, and offered a rationale for his opinion.  Moreover, such a determination is supported by physical examinations conducted during the course of the Veteran's VA treatment and at his examination.  Furthermore, the remainder of the evidence is negative for any additional neurological abnormalities associated with the Veteran's lumbar spine disability.  Therefore, the Board finds that the record fails to demonstrate any associated objective neurologic abnormalities during the appeal period from February 18, 2009 to August 8, 2013.  

In summary, the Board finds, for the appeal period from February 18, 2009 to August 8, 2013, the Veteran's currently assigned 20 percent rating is commensurate with the symptoms manifested during such time period.

C. Period Beginning August 9, 2013

For the period beginning August 9, 2013, the Veteran's lumbar spine disability has been assigned a 40 percent rating.  The Board finds that the totality of evidence indicates that the Veteran does not meet the criteria to warrant a rating higher than 40 percent for this time period.  The Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40 and 4.59, as well as the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), regarding functional impairment attributable to pain, particularly in light of the fact that the Veteran contends his disability is essentially manifested by pain.  Under 38 C.F.R. 
§ 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995). 

For a 50 percent evaluation, there must be unfavorable ankylosis of the entire thoracolumbar spine.

In this regard, at the August 2013 and October 2015 VA examinations, the Veteran's range of motion was limited; however, there was not unfavorable ankylosis of the entire thoracolumbar spine.  Thus, the Board finds that the current 40 percent evaluation, even considering the principles of 38 C.F.R. § 4.40  and 4.45, appropriately contemplates the degree of limited range of motion that exists during periods of exacerbation.

Alternatively, the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes allows a rating of 60 percent where there is intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  While the August 2013 VA examination revealed IVDS with incapacitating episodes of less than 1 week's duration, such does not meet the duration criteria for a 60 percent evaluation.  For these reasons, a higher rating is based on intervertebral disc syndrome is not warranted.

The Board has also considered whether a separate rating for associated objective neurologic abnormalities is warranted.  In this regard, during the August 2013 VA examination, while the Veteran complained of bilateral lower extremity numbness sensation, the objective neurological examination was negative.  Specifically, muscle strength testing was normal with 5/5 strength bilaterally at the hips, knees, ankles, and great toes.  There was no muscle atrophy.  Reflex examination was normal with 2+ reflexes bilaterally at the knees and ankles.  Sensory examination was normal bilaterally at all levels tested.  Straight leg raising was negative bilaterally.  It was noted that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  It was further observed that the Veteran did not have any other neurologic abnormalities or findings related to his lumbar spine disability, to include bowel or bladder problems.  

At the October 2015 VA examination, muscle strength testing was normal with 5/5 strength bilaterally at the hips, knees, ankles, and great toes.  There was no muscle atrophy.  Reflex examination was normal with 2+ reflexes bilaterally at the knees and ankles.  Sensory examination revealed decreased sensation to light touch at the lower leg/ankle and foot/toes bilaterally.  Straight leg raising was positive on the right, but negative on the left.  The examiner determined that the Veteran had radicular pain or other signs or symptoms due to radiculopathy.  In this regard, the examiner identified mild intermittent pain and moderate paresthesias and/or dysesthesias and numbness in the right lower extremity.  There were no symptoms in the left lower extremity.  The examiner determined that the L4/L5/S1/S2/S3 nerve roots (sciatic nerve) were involved on the right side and resulted in moderate radiculopathy on the right side.  The left side was not affected.  It was further observed that the Veteran did not have any other neurologic abnormalities or findings related to his lumbar spine disability, to include bowel or bladder problems.   

In light of the findings offered at the October 20, 2015, examination, the Board finds that a separate 20 percent rating, but no higher, is warranted for right lower extremity radiculopathy as of such date, but no earlier.  In this regard, impairment of the sciatic nerve is evaluated under Diagnostic Code 8520, which provides that a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; and a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R. 
§ 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis-characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating-is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

In the instant case, the Board finds that the Veteran's right lower extremity radiculopathy is manifested by no more than moderate incomplete paralysis of the sciatic nerve.  Specifically, as noted at the October 2015, such resulted in mild intermittent pain and moderate paresthesias and/or dysesthesias and numbness in the right lower extremity, which the examiner determined most nearly approximated moderate radiculopathy of the L4/L5/S1/S2/S3 nerve roots (sciatic nerve on the right side.  Furthermore, muscle strength and reflex examinations were normal.  Therefore, the Board finds that, as of October 20, 2015, the date right lower extremity radiculopathy was shown by the objective evidence of record, a separate 20 percent rating, but no higher, is warranted. 

In summary, the Board finds that from August 9, 2013, the Veteran's currently assigned 40 percent rating is commensurate with the symptoms manifested during that time period, and from October 20, 2015, but no earlier, the Veteran is entitled to a separate rating of 20 percent, but no higher, for his right lower extremity radiculopathy.

D. Other Considerations

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether additional staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected low back disability; however, the Board finds that his symptomatology has been stable throughout each period on appeal.  Therefore, assigning additional staged ratings for such disability is not warranted.  

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's 10, 20, and 40 percent ratings for the low back contemplates the functional limitations caused by his low back pain.  Furthermore, as of October 20, 2015, a separate 20 percent rating has been assigned for his right lower extremity radiculopathy.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the back provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (providing ratings on the basis of ankylosis and limitation of motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities, to include when lifting, bending, and after prolonged walking, standing, or sitting.

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected low back disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  In this regard, there is nothing exceptional or unusual about the Veteran's low back disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  Accordingly, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the Veteran has not asserted, nor has the evidence shown, that his service-connected low back disability renders him unemployable.  In fact, at his VA examinations conducted during the appeal period, the Veteran has reported working full-time and the examiners have further determined that his back disability does not impact his ability to work.  Accordingly, there is no need for further analysis with respect to this matter.  



ORDER

An initial rating in excess of 10 percent for spine disability for the period from December 27, 2007, to February 17, 2009 is denied.

An initial rating in excess of 20 percent for the lumbar spine disability for the period from February 18, 2009, to August 8, 2013, is denied.

An initial rating in excess of 40 percent for the lumbar spine disability for the period beginning August 9, 2013, is denied.

As of October 20, 2015, but no earlier, a separate 20 percent rating, but no higher, for right lower extremity radiculopathy is granted, subject to the laws and regulations governing payment of monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


